Exhibit 10.27

 

MARKETING PROFIT SHARING AGREEMENT

 

[IMA Implementing Agreement]

 

 

                THIS MARKETING PROFIT SHARING AGREEMENT (this “Agreement”) is
entered into as of the 1st day of January, 2002, by and between John Deere
Construction and Forestry Equipment Company (“JDCFC”), a Delaware corporation
wholly-owned by Deere & Company (“Deere”) and Hitachi Construction Machinery
Holding U.S.A. Corporation (“HHUS”), a Delaware corporation wholly-owned by
Hitachi Construction Machinery Co., Ltd, (“HCM”).

 

                WHEREAS, on October 16, 2001, Deere and HCM entered into an
Integrated Marketing Agreement (“IMA”) in which they agreed to engage in a joint
venture which would integrate their respective marketing organizations in North,
Central and South America (“Territory”) for the distribution of certain products
as defined in the IMA and ancillary supply agreements (collectively, the
“Products”); and

 

                WHEREAS, the new marketing joint venture will be an
unincorporated joint undertaking and will be in addition to the existing
manufacturing joint venture established by Deere and HCM in an Agreement dated
May 16, 1988 (“1988 JV Agreement”); and

 

                WHEREAS JDCFC and HHUS agree to work together to achieve, and
take mutual responsibility for, the cost reductions and distribution synergies
that will result from the combined marketing organizations; and

 

                WHEREAS, following the integration the parties agreed that all
marketing functions previously performed separately by JDCFC, Hitachi
Construction Machinery of America (“HCMA”) and Hitachi Construction Machinery of
Canada (“HCMC”), would be assumed by JDCFC, utilizing the existing systems and
facilities of JDCFC; and

 

 

160

--------------------------------------------------------------------------------


 

                WHEREAS, the IMA and ancillary supply agreements also provided,
among other things, that upon integration of the parties’ marketing
organizations profits derived from distribution of Products in the Territory by
JDCFC would be shared as follows: JDCFC—60%; HHUS—40%, such profits to be
determined in accordance with United States Generally Accepted Accounting
Principles (“US GAAP”); and

 

                WHEREAS, the parties desire to provide further definition with
respect to their respective rights and obligations in implementing the profit
sharing terms of the IMA.

 

                NOW THEREFORE, the parties hereto agree as follows:

 

                1.             In accordance with the terms of the IMA,
following integration JDCFC will assume sole responsibility for the distribution
of Products within the Territory.

 

                2.             The Parties anticipate that the integration of
their respective marketing organizations will result in substantial cost
reductions through, among other things, the sharing of common marketing and
product support systems, consolidation of facilities, as well as realization of
synergies through integration of their parts distribution systems. It is also
anticipated that these benefits will be accomplished by the utilization of
systems already in place, or to be put into place at JDCFC, and through the
discontinuance of separate systems and operations previously in place at and
utilized by HCMA and HCMC.

 

                3.             As JDCFC has agreed to assume responsibility for
the distribution of Products within the Territory, utilizing its existing
assets, facilities, systems, personnel and such Hitachi personnel as may be
required. No initial cash capital will be contributed by either party in
connection with carrying out the functions of the integrated marketing
organization. Accordingly, HHUS and its affiliates, including but not limited to
HCMA, HCMC, and Deere-Hitachi, shall not acquire any equity ownership in JDCFC
or interests in the tangible or intangible assets of

 

161

--------------------------------------------------------------------------------


 

JDCFC or its affiliates, and JDCFC and its affiliates shall not acquire any
equity ownership in HHUS or interests in the tangible or intangible assets of
HHUS or its affiliates, by virtue of the integration of their respective
marketing organizations. To provide further clarity, the parties agree that the
mutual benefits anticipated by the integration will be realized through, among
other things, improved efficiencies, and eliminating duplication and
redundancies within their respective organizations, all of which contribute to
the basis for the percentages agreed upon for the sharing of the profits derived
from the distribution of Products within the Territory.

 

                4.             Except as provided in paragraph 8 of this
Agreement, the profits and losses derived from distributing Products within the
Territory for periods beginning on or after January 1, 2002, shall be shared as
follows: JDCFC—60%; HHUS—40%. The Parties acknowledge and agree that the sharing
of profits and losses in these percentages is based upon, among other things,
the cost reductions agreed upon in the IMA and the synergies achieved from the
integration as referred to in the IMA, as well as in paragraph 2 of this
Agreement. Accordingly, profit and loss sharing provisions of this Agreement
will become effective for Products distributed after the execution of the IMA
and at the time the cost reduction provisions become effective, on January 1,
2002. In the event Euclid trucks are not made available due to bankruptcy or
other events not attributable to JDCFC or any of its affiliates, the parties
agree to increase Deere’s 60 percent split. If the parties cannot agree on a
mutually acceptable adjustment, the percentage split shall be determined by
arbitration pursuant to the 1988 JV Agreement, section 10.10.

 

                5.             Profits and losses from the distribution of
Products shall be determined in accordance with US GAAP, and shall take into
account the following practices:

 

162

--------------------------------------------------------------------------------


 

                (i)            the standard profit by product accounting methods
and systems which have been heretofore utilized by Deere, provided that Deere
shall provide Hitachi with a description of such standard accounting methods and
systems in reasonable details and provided Deere shall have discretionary
authority to change such standard accounting methods and systems so long as the
new accounting methods and systems are applied consistently within JDCFC and
that detailed description of such new methods and systems shall be provided to
Hitachi annually; (ii) product or division specific costs shall be directly
assigned to such product or division; (iii) allocations of indirect costs shall
be in accordance with the standard allocation methods which have heretofore been
utilized by Deere provided that: (a) Deere shall provide Hitachi with a
description of such standard allocation methods in reasonable detail, (b) such
allocation methods use reasonably objective allocation standards, and (c) Deere
shall have discretionary authority to change such allocation methods so long as
the new allocation methods and systems are applied consistently within Deere and
that a detailed description of such new methods and systems shall be provided to
Hitachi annually; (iv) all transactions between JDCFC and any of its affiliates
shall be conducted on terms and conditions no less favorable to JDCFC than those
applicable to arms-length transactions; (v) without limiting 5(i), any gain or
loss of JDCFC, Deere or any affiliate of JDCFC or Deere where such gain or loss
is not within the scope of the distribution joint venture which is the subject
of this Agreement shall not be allocated to the profits and losses subject to
sharing hereunder (without limiting the generality of this clause (v), profits
and losses attributable to Bell Equipment, Sun State, Deere-Hitachi, IJD,
Nortrax, Phoenix, Equipment Savers, Value Parts and Shanghai Leasing currently
shall have no impact or effect on the profits and losses subject to sharing
hereunder, but subject to inclusion if or when the business of such entity is
changed in such a manner that such entity shall become an integral part

 

 

 

163

--------------------------------------------------------------------------------


 

of the distribution business contemplated by the IMA. The gain or loss from the
sale, disposition, restructuring or other corporate adjustment of any of the
above entities as currently structured shall not be included in the allocation
to the business hereunder provided future benefits are not derived by the
business hereunder); (vi) the parties acknowledge and agree that profits and
losses determined on a pretax basis may be different from the profits and losses
determined for purposes of satisfying the requirements of applicable federal,
state, or local tax laws and regulations.

 

                6.             Profits and losses, as the case may be, as
determined pursuant to paragraph 5 of this Agreement, will be distributed to the
parties on a pre-income-tax basis.  HHUS’s share of any profits as thus
determined will be distributed by a direct payment from JDCFC to HHUS, or such
other entity as directed by HHUS, provided that such entity is treated as a
domestic corporation for U.S. federal income tax purposes. Likewise, if losses
are determined to have occurred, HHUS or its designated entity will reimburse
JDCFC for HHUS’s share of such losses as thus determined. All such payments will
be made annually, prior to December 31, on a pre-income-tax basis.
Notwithstanding the foregoing, JDCFC shall distribute to the parties, at least
five (5) business days prior to the due date of each quarterly estimated tax
payment, an amount in cash at least sufficient to allow JDCFC and HHUS to pay
any United States federal, state and local income taxes required to be paid by
each party in respect of the profits allocated to such party pursuant to this
Agreement, taking into account payments previously made, and the cumulative
amount of profit or loss realized during the taxable year. The amount of such
payments shall be determined at the highest net applicable marginal rates
applicable to either party. Any such amounts paid shall be treated as an advance
of amounts otherwise payable pursuant to this Agreement. In no event shall
distribution result in a negative balance in the capital accounts as

 

164

--------------------------------------------------------------------------------


 

defined by the Internal Revenue Code of 1986, as amended (the “Code”). Each
party shall be required to repay to JDCFC, within ten (10) business days of
receiving notice thereof, the amount of any such overpayments made pursuant to
this paragraph, as determined by JDCFC in good faith.

 

                7.             The parties acknowledge and agree that it will be
necessary to execute a separate agreement for purposes of carrying out the terms
of the IMA and this Agreement in Canada, and that such agreement shall be
consistent with and not change or otherwise alter the terms of the IMA or this
Agreement.

 

                8.             Notwithstanding the provisions of paragraph 4 of
this Agreement, the parties agree that pretax losses, if any, associated with
the distribution of excavators >100MT, shovels, rigid frame haul trucks together
with components, attachments and repair parts for such excavators, shovels and
haul trucks (“Mining Products”), net of all profits/losses from the distribution
of the Mining Products by John Deere Limited in Canada, shall be separately
determined as provided in paragraph 4 above, but will not be charged against the
profits and/or losses for other Products distributed by JDCFC under the IMA. The
parties agree that all losses, if any, from the distribution of Mining Products
shall be charged to HHUS, or an entity designated by HHUS, and not charged
against the profits or losses attributed to the distribution of other Products
under the IMA in arriving at the parties’ profit sharing under this Agreement.
All such payments to JDCFC as a result of such loss shall be made annually by
December 31.

 

                9.             Income statements for Products covered by the IMA
and this Agreement, used in determining profits and losses pursuant to this
Agreement, will be provided by JDCFC to HHUS monthly. JDCFC shall allow HHUS to
have an on-line access to its monthly financial statements to the extent such
statements relate to the profits and losses subject to sharing hereunder. JDCFC

 

165

--------------------------------------------------------------------------------


 

shall use reasonable efforts to respond to HHUS’s inquiries regarding financial
and accounting issues relating to such financial statements. Further, HHUS shall
have the right to retain KPMG or such other accounting firm which is then the
auditor for Hitachi to audit the financial statements and the profit by product
methodology, where the frequency of such audit shall not exceed once per year.
KPMG will be required to sign a confidentiality agreement prohibiting the
sharing of non-excavator/non-Mining Product Profit by Product financial
information with HCM, HHUS or any other parties.

 

                10.           The parties agree that beginning January 1, 2002,
and thereafter all Products (whole goods, components, attachments and service
parts), purchased by all Deere affiliated companies, including Deere-Hitachi,
from HHUS and its affiliated companies for distribution within the Territory
will be sold to such Deere affiliates at the prices and in accordance with the
terms of the IMA and pertinent supply agreements, taking into account the cost
reduction provisions of the IMA, and also taking into account the currency risk
sharing agreements then in effect between the parties that will be applied to
pricing of Products from HHUS and its affiliates to Deere-Hitachi and from
Deere-Hitachi to JDCFC.

 

                11.           This Agreement shall become effective as of the
date hereof and shall continue in full force and effect for an indefinite terms
hereafter unless terminated in accordance the provisions of the IMA and the
1988 JV Agreement.

 

                12.           Each of JDCFC and HHUS shall have the right to
terminate this Agreement upon the happening of any of the events enumerated in
Section 9.2 of the 1988 JV Agreement provided, however, that this Agreement may
not be terminated unless the IMA is also terminated.

 

166

--------------------------------------------------------------------------------


 

                13.           The parties to this Agreement and each of their
respective affiliates hereby agree to treat the profit-sharing arrangements
created by the IMA and this Agreement as a partnership for all U.S. federal,
state and local income tax purposes, except as otherwise required by applicable
law, and shall file all relevant tax returns, information returns and other
relevant filings in a manner consistent with such treatment. JDCFC shall be the
“Tax Matters Partner” of the partnership within the meaning of
Section 6231 (a)(7) of the Code, shall make all elections for the partnership
provided for in the Code, and shall act for and on behalf of the partnership to
the extent permitted by Code Sections 6221 through 6233.

 

                14.           This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

                15.           This Agreement supersedes all prior understandings
and agreements of the parties with respect to the matters covered herein, and
shall operate as additions to the IMA and, except as modified by this Agreement,
the IMA shall remain in full force and effect.

 

                16.           The parties hereto may amend, modify and
supplement this Agreement in such manner as may be agreed-upon by them in
writing.

 

                17.           This Agreement is executed in English, which shall
be the controlling text and this Agreement and all related agreements (unless
otherwise provided therein) shall be governed by and construed in accordance
with the laws of the State of Illinois applicable to contracts made and to be
performed therein.

 

                18.           This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original.

 

                19.           If any term, restriction or covenant of this
Agreement is deemed illegal or unenforceable under the laws of the State of
Illinois (or any other law deemed by a court of

 

167

--------------------------------------------------------------------------------


 

competent jurisdiction to be controlling), or if any application of any term,
restriction or covenant of this Agreement to any person or circumstance is
deemed illegal or unenforceable, the parties shall in good faith negotiate
changes to the unenforceable term, restriction or covenant so that the original
intent of such term, restriction or covenant is preserved insofar as is
permissible by law.

 

                20.           Any notice, request, information or other document
given hereunder to any of the parties by any other party shall be in writing and
sent to those persons identified, and in accordance with the terms of
Section 10.8 of the 1988 JV Agreement.

 

                21.           Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, which is unresolved within 90
days (or such other period as may be established by mutual agreement of the
parties) of first written notification by either party, shall be settled by
binding arbitration in accordance with the terms of the 1988 JV Agreement.

 

                IN WITNESS WHEREOF, the parties have executed this Agreement on
the day and year first above written.

 

168

--------------------------------------------------------------------------------


 

JOHN DEERE CONSTRUCTION
AND FORESTRY COMPANY

 

HITACHI CONSTRUCTION MACHINERY
HOLDING U.S.A. CORPORATION

 

 

 

 

 

By:

/s/ Roger L. Bridges

 

By:

/s/ Toru Sakai

Name:

Roger L. Bridges

 

Name:

Toru Sakai

Title:

Vice President

 

Title:

President and CEO

 

169

--------------------------------------------------------------------------------